Citation Nr: 1317252	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for abnormal menstrual cycles, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder manifested by pelvic pain, other than pelvic varicosities, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a spine disorder.

4.  Entitlement to service connection for a neurological disorder of the right lower extremity.

5.  Entitlement to service connection for a bladder disorder, claimed as a neurogenic bladder.

6.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

In June 2009, the Veteran presented testimony at a personal hearing conducted at the Indianapolis RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

In the above-mentioned April 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for muscle pain, fatigue, sleep disturbance, depression, joint pain, and migraine or tension headaches.  The Veteran filed a notice of disagreement with the denial of these issues, and a statement of the case (SOC) was issued in May 2008.  However, in the June 2008 substantive appeal (VA Form 9), the Veteran did not list these issues among those being appealed.  See 38 C.F.R. § 20.202 (2012) (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).  Accordingly, an appeal was not perfected as to the issues of entitlement to service connection for muscle pain, fatigue, sleep disturbance, depression, joint pain, and migraine or tension headaches.  Therefore, these issues are not before the Board for consideration.  See Archbold v. Brown, 9 Vet.App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the pendency of the appeal, the RO granted that benefit in an October 2012 rating decision.  To date, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As a result, this issue is not before the Board for consideration.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that she is accorded full compliance with the statutory duty to assist.

The Veteran is seeking service connection for abnormal menstrual cycles, to include as due to an undiagnosed illness.  Upon review, the Veteran's service treatment records document that she complained of abnormal menses during service.  See a December 1993 treatment record. VA treatment records also document that she complained of abnormal menstrual cycles during the appeal period. See a November 2006 VA treatment record.

In the April 2007 rating decision, the RO denied the Veteran's claim based on the lack of a current disability.  However, under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2012), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest at any time prior to December 31, 2016.  A qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Signs or symptoms that may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include menstrual disorders. See 38 C.F.R. § 3.317(b)(3),(5).  Thus, the Veteran should be afforded a VA examination to determine the etiology of her symptoms and whether there may be due to an undiagnosed illness.  

With respect to the Veteran's claim of service connection for pelvic pain, the record indicates that she was afforded a VA examination in December 2011.  During this examination, the Veteran stated that she has experienced a decrease in libido and worsening vaginal atrophy following an in-service sexual assault.  The examiner noted that the Veteran denied having pelvic pain, although she did report "dyspareunia with pain with intercourse."  Following a review of her claims file and a physical examination, the Veteran was diagnosed with a "decreased libido."

Following the December 2011 examination, the RO observed that the VA examiner did not state whether a chronic gynecological condition had been diagnosed and requested an additional medical opinion. 

In October 2012, a VA Disability Benefits Questionnaire (DBQ) for gynecological conditions was completed by another VA examiner.  Upon review, this report indicates that the examiner did not conduct a physical examination of the Veteran, and the report does not indicate whether the Veteran's claims file was reviewed. 

In documenting the Veteran's medical history, the October 2012 VA examiner stated that the Veteran began experiencing chronic pelvic pain and dyspareunia following an in-service sexual assault.  It was noted that she has been diagnosed with pelvic varicosities, but that there were no other diagnoses for her symptoms.  Unlike the prior examination, the December 2012 DBQ noted that the Veteran currently experiences intermittent and severe pain related to a gynecological condition; however, the examiner did not identify any gynecological condition other than "chronic pelvic pain."  In his concluding remarks, the VA examiner noted that the Veteran has dyspareunia and subjective complaints of chronic pelvic pain, but that he was unable to identify an etiology for her complaints. 

At this juncture the Board notes that the Veteran was granted service connection for pelvic varicosities and abdominal pain in a June 1996 rating decision.  Currently, the record is unclear as to whether the Veteran has a disability other than pelvic varicosities which results in pelvic pain. While the December 2011 VA examination noted that the Veteran had vaginal atrophy and both examinations revealed that the Veteran experiences dyspareunia, the record is unclear whether these findings represent a separate disability.  Further, the Board observes that the December 2011 and October 2012 VA examiners did not comment on whether the Veteran's complaints could be due to an undiagnosed illness.  Under these circumstances, the Board believes that an additional examination and medical opinion must be obtained.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles, supra; see also 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claim of service connection for a spine disorder, the record indicates that the Veteran complained of back pain during service.  During the June 2009 DRO hearing, she also testified that she injured her back after falling down ladder wells. See the hearing transcript, page 2; see also a March 2010 VA treatment record.

Following her separation from service, the Veteran has been diagnosed with lovoscoliosis, degenerative disc disease of the thoracic spine, disc bulges at C4-5, C5-6 and disc protrusions "from T5-6 through T8-9 as well as the levels of T11-12 and T12-L1." See, e.g., an October 2009 MRI report.  The record also indicates that the Veteran injured her spine in a post-service work injury and in a motor vehicle accident. See an October 2005 private treatment record.

As the Veteran complained of back pain during service and has been diagnosed with multiple spine disabilities during the appeal period, the Board finds that a nexus opinion must be obtained.  See McLendon supra; Charles supra; see also 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claims of service connection for a neurological disorder of the right lower extremity and a bladder disorder, the record indicates that the Veteran's urinary incontinence and "right leg pain/weakness" may be associated with her low back disorder. See a November 2009 VA treatment record.  Accordingly, the Veteran's bladder and right leg claims are intertwined with her claim of service connection for a spine disorder.  In other words, if service connection is granted for her claimed spine disorder, such a determination could impact her bladder and right leg claims.

In addition, the Board observes that the Veteran has claimed that she has experienced urinary incontinence since service.  As noted above, the record indicates that the Veteran's symptoms may be related to her spine disorder, yet the December 2011 VA examiner stated that the Veteran's symptoms were caused by repeated pregnancies. However, the examiner did not provide any reasons or basis for this conclusion.  Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion'); see also Nieves-Rodriguez v. Peake, 22 Vet.App 295 (2008).

Under these circumstances, the Board believes that an additional opinion must be obtained in order to determine the etiology of the Veteran's bladder symptoms.  See McLendon supra; Charles supra; see also 38 C.F.R. § 3.159(c)(4).

With respect to the claim of service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome, the record reflects that the Veteran was afforded a VA examination in December 2011.  During the examination, the Veteran complained of irregular bowel movements with alternating diarrhea and constipation which began during service.  She reported that she continued to experience these symptoms, and the examiner noted that the Veteran had gained 50 pounds while on lithium.  After reviewing the claims folder and conducting an examination, the VA examiner diagnosed the Veteran with "chronic constipation[,] likely secondary to narcotic use." 

As the December 2011 VA examiner stated that the Veteran does not use illicit drugs, the record is unclear as to whether the narcotics that cause the Veteran's chronic constipation are used to treat any of her service-connected disabilities. Under these circumstances, the Veteran should be afforded a VA examination to determine whether any gastrointestinal disorder is related to her active duty service or the medication used to treat a service-connected disability.  See McLendon, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4).

Finally, as the Veteran's claim is being remanded, any ongoing VA medical treatment records pertinent to her claims should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

All outstanding VA medical records dated from September 2012 to the present should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any abnormal menstrual cycles and abdominal pain that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including her service treatment records, post-service medical records, and lay assertions. 

The examiner should identify any current diagnosis related to the Veteran's claimed abnormal menstrual cycles and abdominal pain other than pelvic varicosities for which she is already service-connected.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service, including her symptomatology and a sexual assault therein. 

If the abnormal menstrual cycles and/or abdominal pain cannot be attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the disorder under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including her service treatment records, post-service medical records, and lay assertions. 

The examiner should identify all current diagnoses of a spine disorder.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service.  The examiner is also asked to comment on the Veteran's claim of leishmaniasis disease in her spine and whether there is any medical basis to support or doubt her contentions.  In so doing, the examiner is reminded that the Veteran's contentions should be discussed, to include her statements of ongoing symptomatology and in-service back pain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale should accompany any opinion provided. The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bladder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including her service treatment records, post-service medical records, and lay assertions. 

The examiner should identify all current diagnoses of a bladder disorder.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service, including her documented complaints of frequent and painful urination and diagnosis of an irritable bladder.  In so doing, the examiner is reminded that the Veteran's contentions should be discussed, to include her statements of urinary incontinence during service and ongoing symptomatology.  

The examiner should also opine as to whether it is at least as likely as not that the current bladder disorder was caused or aggravated by a spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale should accompany any opinion provided. The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including her service treatment records, post-service medical records, and lay assertions. 

The examiner should identify all current diagnoses of a bladder disorder.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service.  The examiner should also opine as to whether it is at least as likely as not that the disorder was caused or aggravated by any medication used to treat her service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale should accompany any opinion provided. The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


